Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,957,543 and U.S. Patent No. 9,660,471. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of the following application claims (see chart below) are to be found in patent claims (as the application claims fully encompasses said patent claims).  The difference between the following application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention 
US Patent Application # 17/021331
US Patent #8,957,543
US Patent #9,660,471
1
1
1
2
 
2
3
 
 
4
2
4
5
3
5
6
3
6
7
4
7
8
6
9
9
 
10
10
 
 
11
1
 
12
 
 
13
 
 
14
2
 
15
3
 
16
3
 
17
4
 
18
 
 
19
 
 
20
1
 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6
	The claim recites “each cell” however only a single cell has been recited in claim 1. 
	The claim will be examined as bets understood. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-6, 9-12, 14-16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okui US 2002/0036911.

Okuri teaches:
1, 11, and 20. An arrangement for managing electrical power between an electrical power source (AC, FIG1) and an electrical load (L), the arrangement comprising: 

a programmed controller (10, FOG1) operatively connected to the monitor nodes for monitoring operating conditions at the monitor nodes during operation of the electrical load and the electrical power source, and operatively connected to the control switch for switching the control switch between the switching states in response to the monitored operating conditions for supplying a voltage of a desired waveform shape to the electrical load (see para. 27, 33-34) in real time (para. 33, noting “when..” refers to “real time”).  

2, 12. The arrangement of claim 1, wherein the electrical power source is one of a combined source having alternating current (AC) and direct current (DC), a sole AC source, and a sole DC source (see FIG1).  

4, 14. The arrangement of claim 1, wherein one of the monitor nodes (ie T1)  is connected to at least one input terminal (ie. input terminal of AC SWITCH, FIG1), and another of the monitor nodes (ie CT2) is connected to at least one output terminal (ie output terminal of AC SWITCH).  



6, 16. The arrangement of claim 1, wherein the cell includes a parallel combination of a battery and a capacitor for storing voltage from the at least one source and for discharging stored voltage to the at least one load (see parallel connection of C1 and 3, FIG1).  

9, 18. The arrangement of claim 1, wherein the controller is operative for controlling the switch in a timed manner in one or more steps (“timed manner” read on by those “times” of power failure, see para. 27). 

10, 19. The arrangement of claim 1, wherein the controller is operative for shaping the desired waveform in one of a periodic and a non-periodic shape (read on by said AC periodic waveform produced by said 16, FIG1, *noting said claimed “for supplying” done by operating said switch “AC SWITCH” FIG1 in the open position allowing “for” said “supplying” of the waveform by 16, FIG1 via backup power supply C2 and 3).  .  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 7, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okui US 2002/0036911 in view of Folts et al. US 2010/0002475. 

Okui teaches use of a thyristor switch, failing to teach:
7. The arrangement of claim 1, wherein the control switch is a transistor having one of at least one gate, a base, and, a trigger as a control input.  
	Folts teaches an arrangement for managing power between a source and a load wherein the control switch is alternatively a thyristor or transistor (see para. 50, noting (noting that said claimed “gate, base, trigger” are the inherent properties of a transistor).
	It would have been obvious to provide said transistor switch in place of said thyristor as taught by Folts as these switches are known equivalents. 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okui US 2002/0036911 in view of Rozman et al. US 5,036,451. 

Okui teaches wherein PWM signals are used to control said inverter (PCV, FIG1) based on said monitored operating conditions (see para. 30) however fails to teach:
8. The arrangement of claim 1, wherein the controller accesses a memory with data corresponding to the desired waveform shape.
	Rozman teaches wherein a controller accesses a memory with data corresponding to the desired waveform shape used to control PWM of said inverter (see Abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.